

117 HR 534 IH: Protecting Life in Foreign Assistance Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 534IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Foxx (for herself, Mr. Mooney, Mr. Budd, Mr. Long, Mr. Aderholt, Mr. Kelly of Pennsylvania, Mr. Chabot, Mr. Duncan, Mr. Gaetz, Mr. Babin, Mr. Reschenthaler, Mr. LaMalfa, Mr. McHenry, Mr. Banks, Mr. Hice of Georgia, Mr. Weber of Texas, Mr. Huizenga, Mr. Guest, Mr. Wright, Mr. Allen, Mr. Armstrong, Mr. Grothman, Mr. Hagedorn, Ms. Cheney, Mr. Stauber, Mr. Williams of Texas, Mrs. Wagner, and Mr. Timmons) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo restrict the availability of Federal funds to organizations associated with the abortion industry.1.Short titleThis Act may be cited as the Protecting Life in Foreign Assistance Act.2.Restriction on availability of Federal funds(a)In generalNotwithstanding any other provision of law, Federal funds may not be made available for purposes outside of the United States (including its territories and possessions) to—(1)any foreign nonprofit organization, foreign nongovernmental organization, foreign multilateral organization, or foreign quasi-autonomous nongovernmental organization that—(A)performs or promotes abortions, including providing referrals, counseling, lobbying, and training relating to abortions;(B)furnishes or develops any item intended to procure abortions; or(C)provides financial support to—(i)any entity that conducts any of the activities described in subparagraph (A) or (B); or(ii)any entity described in paragraph (2); and(2)any domestic nonprofit organization or domestic nongovernmental organization that—(A)performs abortions;(B)furnishes or develops any item intended to procure abortions;(C)within the scope of any program or activity that receives Federal funds—(i)performs or promotes abortions, including providing referrals, counseling, lobbying, and training relating to abortions; or(ii)fails to maintain a complete physical and financial separation from activities described in clause (i) and such failure includes co-locating such a program or activity at any site where activities described in clause (i) are conducted; or(D)provides financial support to—(i)any entity that conducts activities described in subparagraph (A), (B), or (C); or(ii)any entity described in paragraph (1).(b)Inclusions; exceptionsThe prohibitions described in subsection (a)—(1)include the transfer of Federal funds and goods financed with such funds; and(2)do not apply to abortions—(A)resulting from rape or incest; or(B)when the life of the mother would be endangered if the fetus were carried to term.